Citation Nr: 1411091	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  12-06 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for chronic fatigue, including as due to an undiagnosed illness or as secondary to the claimed thyroid disorder.

2.  Entitlement to service connection for a thyroid disorder, including thyroid cancer and Hashimoto's thyroiditis, including as due to an undiagnosed illness or as secondary to the service-connected residuals of a hysterectomy with bilateral salpingoophorectomy.

3.  Entitlement to service connection for a gastrointestinal disorder, including as due to an undiagnosed illness.

4.  Entitlement to an effective date earlier than June 9, 2010 for the grant of service connection for the residuals of a hysterectomy with bilateral salpingoophorectomy.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991 and had an earlier period of active duty for training from June 1987 to October 1987.  The Veteran was also a member of the Air National Guard for several years.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2009 rating decision issued by the RO in Cleveland, Ohio and a July 2011 rating decision issued by the RO in Detroit, Michigan.  The case comes to the Board from the RO in Detroit, Michigan.

The Board notes that the Veteran filed a Notice of Disagreement encompassing various service connection claims in May 2010, but her VA Form 9 limited her appeal to the issues of service connection for a gastrointestinal disorder and a thyroid disorders.  She also indicated that she wanted to appeal the denial of service connection for a cholecystectomy; however, she is not shown to have previously filed a timely Notice of Disagreement on that issue.  

Moreover, in June 2012, the Veteran's representative indicated that she wanted to appeal the issue of service connection for chronic fatigue as well.  Although this correspondence was not received within the time period allowed for perfecting a Substantive Appeal, VA may waive the untimeliness of a Substantive Appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  

While the June 2012 correspondence also referenced a claim of service connection for several problems associated with polycystic ovarian disease, the Veteran's representative also indicated that these matters were "moot" because the Veteran had been granted service connection for the residuals of a total abdominal hysterectomy.  Thus, the Board does not construe this correspondence as indicating intent to perfect an appeal as to the rating of polycystic ovarian syndrome and its sequelae.  

In any event, the Board notes that the July 2011 rating decision granted service connection for the residuals of a hysterectomy that was performed prior to the time the Veteran filed her claim in order to cure the polycystic ovarian disease.

The Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge in January 2013. 

The issues of service connection for chronic fatigue, a thyroid disorder, and a gastrointestinal disorder are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran filed her original claim of service connection on July 12, 2008 when she reported receiving treatment for polycystic ovarian disease.

2.  On August 2, 2008 the Veteran submitted a VA Form 21-4138 in support of her claim, explaining that she had undergone a hysterectomy, including removal of her ovaries, to treat her menstrual symptoms in 2000 or 2001.    

3.  The documents, when read together, show the Veteran's clear intention to file a claim of service connection for a gynecological disability caused by polycystic ovarian disease and manifested by the residuals of a hysterectomy with bilateral salpingoophorectomy on July 12, 2008  

4.  The Veteran entered a timely Notice of Disagreement from a September 2009 rating decision of the RO denying the Veteran's original claim that remained pending until July 2011 when service connection was awarded for the residuals of the earlier hysterectomy with bilateral salpingoophorectomy performed to treat her polycystic ovarian disease.  

5.  While the Veteran's claim was not filed within one year of her discharge from active service; she is shown to have claimed service connection for a gynecological disability manifested by the residuals of a hysterectomy with bilateral salpingoophorectomy on July 12, 2008.  


CONCLUSION OF LAW

An earlier effective date of July 12, 2008, as the date of the Veteran's original claim for a gynecological disability, is assigned for the grant of service connection for the residuals of the hysterectomy with bilateral salpingoophorectomy.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.114(a), 3.400 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent that the Veteran filed a timely Notice of Disagreement with the RO's decision in September 2009 denying service connection for gynecological disability, her claim remained pending and was not the subject of a final decision.  

Moreover, the statements submitted in connection with her original claim filed on July 12, 2008 clearly establish that she was seeking service connection for polycystic ovarian disease for which she underwent a hysterectomy with bilateral salpingoophorectomy in 2001.  

While the RO construed a statement received on June 9, 2010 as the date of claim, the Board finds that the facts here serve to show that the Veteran filed her original claim on July 12, 2008.  

Accordingly, based on a review of the entire record, an effective date of July 12, 2008 for the grant of service connection for the residuals of a hysterectomy with bilateral salpingoophorectomy is assigned in this case.  


ORDER

An earlier effective date of July 12, 2008 for the award of service connection for the residuals of a hysterectomy with bilateral salpingoophorectomy is granted, subject to the regulation controlling disbursement of VA monetary benefits.


REMAND

The Veteran was examined in connection with her claims in February 2009.  The examiner diagnosed status post (s/p) subtotal thyroidectomy for papillary carcinoma of the thyroid and Hashimoto's thyroiditis with mild iatrogenic hyperthyroidism.  He opined that the Veteran's chronic fatigue was related to the iatrogenic hyperthyroidism.  

However, no opinion was provided as to the likely etiology of the claimed thyroid condition. The Veteran submitted internet research indicating that thyroid cancer could be associated with hysterectomy.   Therefore, a medical opinion must be obtained.  

Additionally, no medical opinion was obtained regarding the etiology of the Veteran's claimed gastrointestinal disorders, although the results of a 1993 Gulf War Registry examination indicated that the Veteran had developed gastroenteritis and possibly lactose intolerance that could be due to exposure to environmental hazards in the Persian Gulf.  The service treatment records also are shown to include some  gastrointestinal complaints.  

The current treatment records show the Veteran is diagnosed with gastroesophogeal reflux disease, hiatal hernia, antral gastritis and duodenitis.  A medical opinion concerning whether any of these conditions is related to an event or incident of the Veteran's service, including her service in the Persian Gulf, should be obtained.

Additionally, the Veteran submitted a February 1993 letter addressing the results of her Gulf War Registry examination, but there does not appear to be an actual copy of the examination report in the record.  If available, it should be obtained.

Accordingly, these remaining matters are REMANDED for the following action:

1.  The RO should take appropriate action in order to obtain copies of any outstanding VA or non-VA treatment records referable to the claimed chronic fatigue, gastrointestinal disorder and thyroid condition since service.  This should include, but not limited to obtaining a copy of the Veteran's 1993 Gulf War Registry examination report.  If records are identified but cannot be obtained, the efforts made to obtain the records should be documented in the record, and the Veteran should be notified of VA's inability to obtain the records.

2.   The RO then should take all indicated action in order to obtain an opinion from a qualified specialist as to the nature and likely etiology of the claimed thyroid disorder, to include thyroid cancer, Hashimoto's thyroiditis and hyperthyroidism.  The examiner should opine as to whether it is at least as likely as not (at least 50 percent likely) that any current thyroid disability had its clinical onset during service or otherwise was due to an event or incident of her service, including exposure to environmental hazards in the Persian Gulf.  

The medical specialist should also opine as to whether it is at least as likely as not that any current thyroid disability was caused or aggravated by the service-connected residuals of a hysterectomy an bilateral salpingoophorectomy.  

Finally, an appropriate reviewing medical specialist should opine as to whether it is at least as likely as not that any disability manifested by chronic fatigue had its clinical onset during service or otherwise is due to an event or incident of her service including but not limited to exposure to environmental hazards in the Persian Gulf or claimed thyroid problems.  

If the medical specialist deems that an in-person examination of the Veteran is necessary in order to respond to these queries, then such should be scheduled in a timely manner. 

The examiner should provide a complete rationale for his or her conclusions in the report.  If the examiner is unable to provide the requested opinion without resort to undue speculation, this should be fully explained.

3.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed gastrointestinal disorder.  For each identified gastrointestinal disorder, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that any current gastrointestinal disability had its clinical onset during service or otherwise is due to an event or incident of her service, including exposure to environmental hazards during the Persian Gulf War.  If a specific gastrointestinal diagnosis is not made, the examiner should indicate whether the Veteran's symptoms are attributable to a Persian Gulf related "undiagnosed illness."  

The examiner should provide a complete rationale for his or her conclusions in the report of examination.  In doing so, the examiner should discuss the conclusions set forth in the February 1993 letter that was sent to the Veteran identifying her gastrointestinal problems as possibly Gulf War related illnesses.  

If the examiner is unable to provide the requested opinion without resort to undue speculation, he or she should explain why this is the case.   

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


